Title: To Thomas Jefferson from Anne Cary Randolph, 18 March 1808
From: Randolph, Anne Cary
To: Jefferson, Thomas


                  
                     My Dear Grand Papa 
                     
                     Edgehill March 18 1808
                     
                  
                  Ellen & myself have agreed that we will write to you every post that Mama & Papa do not so that you may never be more than a week without hearing from us. I am very anxious to go to Monticello to see how the flowers come on but Papa has not a horse that can be riden by a lady with safety. I hear however from them once or twice a week by Burwell for I never fail to enquire after their health. The last news was that they were all coming up very well particularly the tulips of which he counted at least forty flourishing one’s. you will be at home in time enough to see them all bloom. the Straw berries I am sorry to say I cannot give, so good an account of I put them when they came in a sheltered place but the cold weather killed them, I have put out fresh leaves this spring & I hope some more of them will. the earth in which they were put was very bad & I have been afraid to transplant them, it is very poor clay & gets baked as hard as a brick by the sun. the winter has been so wet that they have not required watering, but I have done it occasionally this spring with water that had been standing in the sun, & used a watering pot with such small holes, that it was exactly like a shower. the embargo has set every-body to making homespun, Mama has made 157 yards since October, You will see all the children clothed in it. there has been the greatest number of wild pigeons this spring that I ever saw, Mr. Craven they say, by means of his nets has cought nearly three thousand. He kills some days 700 & seldom less than three or four hundred. He salts & barrels them like fish for his people. all the children send their love to you & are well but Mary who is a little indisposed. I am afraid the cider you got of Mrs Clarke this year is bad ours is, & I hear great complaints of it in general. it is said that the summer was so wet that all the apples were watery & the cider also. adieu my Dear Grand Papa your truly affectionate Grand daughter
                  
                     A C R
                  
                  
                     I enclose you some white violets but fear they will lose their smell before they reach you.
                  
               